Name: Council Decision (EU) 2018/1050 of 16 July 2018 appointing six members and four alternate members, proposed by the United Kingdom, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2018-07-26

 26.7.2018 EN Official Journal of the European Union L 189/11 COUNCIL DECISION (EU) 2018/1050 of 16 July 2018 appointing six members and four alternate members, proposed by the United Kingdom, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the United Kingdom Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 3 April 2017, by Council Decision (EU) 2017/664 (4), Mr Mick ANTONIW was replaced by Ms Victoria HOWELLS and Ms Patricia FERGUSON was replaced by Mr John Robert LAMONT as members. (2) Six members' seats on the Committee of the Regions have become vacant following the end of the term of office of Ms Victoria HOWELLS, Mr Robert BRIGHT, Mr John LAMONT, Mr Robert Ian Neilson GORDON, Mr Corrie MCCHORD and Ms Jill SHORTLAND. (3) Three alternate members' seats on the Committee of the Regions have become vacant following the end of the term of office of Ms Sherma BATSON, Mr Ronald Arvon HUGHES and Ms Kay TWITCHEN. (4) An alternate member's seat has become vacant following the appointment of Ms Doreen HUDDART as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020 or until the date of withdrawal of the UK from the EU, whichever date comes first: (a) as members:  Ms Doreen HUDDART, Councillor, Newcastle City Council,  Mr Kevin Paul BENTLEY, Councillor, Essex County Council,  Mr Kevin KEENAN, Councillor, Dundee City Council,  Mr Maurice GOLDEN MSP, Regional Member for West Scotland,  Mr Mick ANTONIW AM, Member of the National Assembly of Wales,  Mr Rob STEWART, Councillor, City and County of Swansea, (b) as alternate members:  Ms Sally MORGAN, Councillor, Teignbridge District Council,  Ms Claudia WEBBE, Councillor, London Borough of Islington,  Ms Teresa Catherine HERITAGE, Councillor, Hertfordshire County Council,  Mr Anthony J. TAYLOR, Councillor, Neath Port Talbot County Borough Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 July 2018. For the Council The President J. BOGNER-STRAUSS (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2017/664 of 3 April 2017 appointing five members and five alternate members, proposed by the United Kingdom, of the Committee of the Regions (OJ L 94, 7.4.2017, p. 38).